
	
		II
		110th CONGRESS
		1st Session
		S. 143
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Ms. Cantwell (for
			 herself, Mrs. Murray, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make permanent the deduction of State and local general sales
		  taxes.
	
	
		1.Permanent extension of deduction of State
			 and local general sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986, as amended by the Tax Relief and Health Care Act
			 of 2006, is amended by striking , and before January 1,
			 2008.
		
